UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 February 21, 2013 Date of Report (Date of Earliest Event Reported) HEWLETT-PACKARD COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-4423 94-1081436 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3, PALO ALTO, CA (Address of principal executive offices) (Zip code) (650)857-1501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. As previously announced, Hewlett-Packard Company (“HP”) plans to release the financial results for its first fiscal quarter of 2013 during the afternoon of February 21, 2013.To assist investors in evaluating those financial results, HP has furnished this Current Report on Form 8-K in advance of that release to provide information about changes made to its segment financial reporting structure effective at the beginning ofits first fiscal quarter of 2013 and the impact of those changes on its historical financial statements.Those changes, the most significant of which were previously identified in HP’s 2012 Annual Report on Form 10-K filed on December 27, 2012, include the following: ●
